                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

ALONZO GILLIAM III,
ADC #98194                                                                        PLAINTIFF

v.                            Case No. 2:17-cv-00021-KGB-PSH

ARIC W. SIMMONS, CAPTOLA M. CLINKSCALE,
BRETT C. BUTLER, GERALDINE CAMPBELL,
TAMMY KIMBLE, AMY ROWLAND, and
TEKELIA WILLIAMS                                                              DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that the

action is dismissed with prejudice.

       It is so adjudged this 26th day of August, 2019.

                                                          _______________________________
                                                          Kristine G. Baker
                                                          United States District Judge
